Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Paradies on April 22, 2022

The application has been amended as follows: 

Claims 1-20 are cancelled and new claims 21-33 are added:

A method of treating a motor neuron disease in the brain, brain stem, and spinal column comprising: administering 3 times a day a  base composition with 3-9 grams of alpha-ketoglutarate and an amount of  y- aminobutyric acid (GABA) of at least 50 mg and not more than 140 mg per serving of the composition, wherein the GABA has the chemical formula:



    PNG
    media_image1.png
    109
    262
    media_image1.png
    Greyscale


with a free amino group and a free carboxylic acid group when dissolved in water.  



22. The method of claim 21, wherein the base composition further comprises a therapeutically effective amount of a form of coenzyme Q10.

23. The method of claim 22 wherein the base composition further comprises a nicotinamide.

24. The method of claim 23, wherein the nicotinamide comprises NADH.

25. The method of claim 23, wherein the nicotinamide comprises niacin.

26. The method of claim 21, wherein the alpha-ketoglutarate comprises an arginine-alpha- ketoglutarate.

27. The method of claim 21, wherein the alpha-ketoglutarate comprises a glycine-alpha- ketoglutarate.

28. The method of claim 21, wherein the alpha-ketoglutarate comprises a magnesium-alpha- ketoglutarate.

29. The method of claim 23, wherein the base composition further comprises a caprylic acid.

30. The method of claim 21, further comprising packaging each serving of the base composition in single serving packages.

31. The method of claim 21, further comprising preparing the base composition by combining a source of the a-ketoglutarate (AKG) in a therapeutically effective amount with a source of the y-aminobutyric acid (GABA) in a therapeutically effective amount as constituents in a powder mixture or liquid serving mixture.

32. The method of claim 21, further comprising administering a stem cell therapy for increasing the number motor neurons in a patient.


33. The method of claim 32, further comprising administering a therapeutically effective amount of a form of coenzyme Q10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BLAINE LANKFORD/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        
LAUREN K. VAN BUREN
Examiner
Art Unit 1632